                                2:20-cv-02264-CSB-EIL # 1          Page 1 of 3
                                                                                                           E-FILED
                                                                        Thursday, 24 September, 2020 04:13:56 PM
                                                                                      Clerk, U.S. District Court, ILCD

 1                                    In the United States District Court
                                       For the Central District of Illinois
 2                                             Urbana Division

 3
     WILLIAM SHURES,                                )
 4                                                  )
                    Plaintiff                       )
 5                                                  )
            v.                                      )       Case No. 20-2264
 6                                                  )
     AMEREN ILLINOIS,                               )
 7                                                  )
                    Defendant.                      )       Jury Trial Demanded
 8

 9                                                Complaint

10          Now Comes the Plaintiff, WILLIAM SHURES ("Shures"), by and through his undersigned

11   counsel, John A. Baker, and in support of his complaint against the Defendant, AMEREN ILLINOIS

12   ("Ameren"), states as follows:

13                                        I. Jurisdiction and Venue

14          1.      Shures alleges that Ameren violated his rights under the Age Discrimination in

15   Employment Act of 1967 (“ADEA”), 29 U.S.C.A. § 621 et seq. This is a federal statute vesting

16   jurisdiction in this Court under 28 U.S.C. § 1331.

17          2.      Shures, at the times the incidents giving rise to this litigation occurred, was

18   employed by Ameren in Macon County, Illinois. The Defendant engages in business in Macon

19   County, Illinois, making venue appropriate in this Court.

20                                         II. Nature of this lawsuit

21          3.      Shures maintains this lawsuit against Ameren by alleging that his rights

22   under the ADEA have been violated. Specifically, he contends that his employment was

23   terminated by Ameren on January 9, 2019, because of his age.

24                                                Page 1 of 3
                                2:20-cv-02264-CSB-EIL # 1             Page 2 of 3



 1                                                     III. Parties

 2           4.      Shures is an adult resident of the State of Illinois. He was previously employed

 3   by Ameren as a Drafting Supervisor in Decatur, Illinois.

 4           5.      Ameren is a public utility that engages in business in Macon County, Illinois.

 5           6.      Ameren is an "employer" as that term is defined by the ADEA.

 6                                                IV. Complaint

 7           7.      The ADEA provides that it is unlawful for an employer “to discriminate against

 8   any individual with respect to his compensation, terms, conditions, or privileges of employment,

 9   because of such individual's age.” 29 U.S.C. § 623(a)(1).

10           8.      Shures' date of birth is January 16, 1962. At the time Ameren terminated his

11   employment he was in a class of individuals protected from discrimination because of his age.

12           9.      Shures' employment with Ameren was terminated on January 9, 2019.

13           10.     But for Shures' age, his employment with Ameren would not have been

14   terminated.

15           11.     In terminating Shures' employment, Ameren violated his rights under the ADEA.

16           12.     As a result of Ameren's actions, Shures has sustained damages.

17           13.     Shures timely filed a charge of discrimination with the Equal Employment

18   Opportunity Commission and that charge was assigned case number 440-2019-07536.

19           14.     Shures received a notice of right to sue from the EEOC on June 29, 2020, and

20   is initiating this lawsuit in a timely fashion.

21           Wherefore, Shures respectfully requests that this Court enter an order finding and

22   providing as follows:

23           A.      An order mandating Ameren to compensate him for the wages and benefits he

24                                                     Page 2 of 3
                                2:20-cv-02264-CSB-EIL # 1            Page 3 of 3



 1   lost as a result of his termination.

 2           B.      Equitable relief in the form of either reinstatement or front pay.

 3           C.      Liquidated damages.

 4           D.      An award of attorney fees associated with bringing this claim.

 5           E.      Any other order that is just and appropriate.

 6                                          Shures requests a jury trial

 7
                                                                     William Shures
 8
                                                                     By: /s/ John A. Baker
 9                                                                           His Attorney

10

11   John A. Baker
     Baker, Baker & Krajewski, LLC
12   415 South Seventh Street
     Springfield, Illinois 62701
13   Telephone:               (217) 522-3445
     Facsimile:               (217) 522-8234
14   Email:                   jab@bbklegal.com

15

16

17

18

19

20

21

22

23

24                                                  Page 3 of 3
